Order entered February 19, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01186-CR

                           KEITH ALLEN FOSTER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80380-2014

                                         ORDER
        Appellant’s February 13, 2015 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE